Weaver, J.
(dissenting). — In my judgment there is no fair room to doubt that the parties to the mortgage intended and understood that the lien thereof would attach to- any and all additions thereafter made to the stock of goods. The word “increase,” though perhaps not one most ordinarily employed to express that idea, may yet be used for that purpose without notating any of the usages of our language'. Among the definitions of “increase” given by the Century Dictionary in an “amount or number added to the original stock or by which the original stock is augmented; augmentation.” Webster defines the verb “to increase” as ‘ ‘ to make greater in bulk, quantity, or number; to add to. ” It will thus be seen that the language of the mortgage aptly expresses the idea of additions made to the mortgaged property.
In my judgment, the decree below should be Affirmed.